                                            Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        J.L., et al.,
                                   7                                                        Case No. 5:18-cv-04914-NC (DMR)
                                                        Plaintiffs,
                                   8
                                                  v.                                        NOTICE OF SETTLEMENT
                                   9                                                        CONFERENCE AND SETTLEMENT
                                        KENNETH T. CUCCINELLI, et al.,                      CONFERENCE ORDER
                                  10
                                                        Defendants.                         Re: Dkt. No. 191
                                  11

                                  12           TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13           The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  14   You are hereby notified that a settlement conference is scheduled for October 3, 2019 at

                                  15   11:30 a.m., in Courtroom No. 4, Third Floor at the U.S. District Court, 1301 Clay Street, Oakland,

                                  16   California 94612.

                                  17           It is the responsibility of counsel to ensure that whatever formal or informal discovery is

                                  18   needed for all sides to evaluate the case for settlement purposes is completed by the date of the

                                  19   settlement conference.

                                  20   A.      Meet and Confer Requirement.

                                  21           By September 25, 2019 before the settlement conference and prior to the preparation of

                                  22   their Exchanged Settlement Conference Statements and Confidential Settlement Letters, counsel

                                  23   for the parties must meet and confer (in person or by phone) to discuss matters pertinent to

                                  24   improving the prospects that the settlement negotiations will be productive. During the meet and

                                  25   confer, counsel may address any subjects they feel are appropriate, but they must discuss the

                                  26   following:

                                  27           1.       Who will attend the conference on behalf of each party, including counsel and

                                  28   identification of the person(s) with full authority to make the final decision as to whether any
                                            Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 2 of 6




                                   1   settlement offer is made, accepted, or rejected (e.g., either the party or another person(s) if full

                                   2   authority does not rest with the party).

                                   3          2.       Which persons or entities must approve a proposed settlement agreement before it

                                   4   can be executed, as well as the nature and duration of any such approval process.

                                   5          3.       Whether insurance is available to cover all or part of the claimed losses or to fund

                                   6   all or part of any party's defense; whether tenders have been made to any insurance companies;

                                   7   and if insurance is available, the name of and position held by each claims representative who will

                                   8   be attending the settlement conference.

                                   9          4.       Whether it would be useful for settlement demands and/or offers to be made before

                                  10   the settlement conference is convened.

                                  11          5.       Whether there are particular documents or other tangible things that should be

                                  12   brought to the conference (e.g., to educate the settlement judge or to support or explain significant
Northern District of California
 United States District Court




                                  13   contentions).

                                  14          6.       Any unusual issues or factors that could come into play in the settlement

                                  15   negotiations or any especially sensitive matters that other counsel should be alerted to before the

                                  16   conference.

                                  17   B.     Lodged Settlement Conference Documents.

                                  18          By September 26, 2019, each party shall submit the following:

                                  19          (1) an Exchanged Settlement Conference Statement; and

                                  20          (2) a Confidential Settlement Letter.

                                  21          A hard copy of each document shall be LODGED (not filed) with the U.S. District Court

                                  22   Clerk's Office in Oakland, located at 1301 Clay Street, Suite 400S, 4th Floor, Oakland, California

                                  23   94612. The documents shall be submitted in a sealed envelope addressed to Magistrate Judge Ryu

                                  24   and prominently marked "SETTLEMENT CONFERENCE DOCUMENTS - DO NOT FILE."

                                  25   In addition to the hard copy version, an electronic copy shall be submitted to

                                  26   DMRsettlement@cand.uscourts.gov.

                                  27          1.       Exchanged Settlement Conference Statements.

                                  28          Counsel shall serve a copy of the Settlement Conference Statement on all parties.
                                                                                          2
                                          Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 3 of 6




                                   1   Furthermore, counsel are strongly encouraged prior to the settlement conference to share with

                                   2   their clients the contents of the Settlement Conference Statement(s) received from opposing

                                   3   counsel.

                                   4          The Settlement Conference Statement shall not exceed ten (10) pages of text. Parties are

                                   5   encouraged to include as exhibits any key documents and deposition excerpts up to twenty (20)

                                   6   pages. The Settlement Conference Statement shall include the following:

                                   7                  a.     A brief statement of the facts of the case.

                                   8                  b.     A brief statement of the principal claims and defenses.

                                   9                  c.     A description of the key factual and legal issues that are in dispute and a

                                  10   plain and concise statement of the specific evidence relevant to their determination. Portions of

                                  11   any exhibits relied upon by the parties shall be referenced and highlighted.

                                  12                  d.     A summary of the proceedings to date and a description of any pending
Northern District of California
 United States District Court




                                  13   motions.

                                  14                  e.     The bases for any damages calculations and a description of any non-

                                  15   monetary relief sought or non-monetary components of settlement offers or demands.

                                  16                  f.     A description of each component of each party's most recently

                                  17   communicated settlement demand or offer (describing specifically any non-monetary terms that

                                  18   were demanded or offered).

                                  19                  g.     For each party, a list of the names, titles, and positions of all persons who

                                  20   will be attending the conference.

                                  21                  h.     Where the party is a governmental entity, a description of which persons or

                                  22   entities must approve a proposed settlement agreement before it can be executed, as well as the

                                  23   nature and duration of that approval process.

                                  24          2.      Confidential Settlement Letters.

                                  25          The Confidential Settlement Letter shall not be served upon other parties. The

                                  26   Confidential Settlement Letter shall not exceed five (5) pages of text and shall include the

                                  27   following:

                                  28                  a.     Separately for each principal claim and defense, a forthright evaluation of
                                                                                        3
                                            Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 4 of 6




                                   1   the strengths and weaknesses and likelihood that the party submitting the Confidential Letter will

                                   2   prevail. Citations to any key legal authorities relied upon by the parties as part of this evaluation

                                   3   shall be provided.

                                   4                  b.      An estimate of the out-of-pocket expenses, attorneys' fees, and time: (a)

                                   5   spent to date and (b) to be expended for further discovery, pretrial, and trial. If plaintiff seeks

                                   6   attorneys' fees and costs, plaintiff's counsel shall be prepared at the conference to provide

                                   7   sufficient information to enable the fee claim to be evaluated for purposes of settlement.

                                   8                  c.      A history of past settlement discussions (without revealing communications

                                   9   whose disclosure to a settlement judge is prohibited), a description of the principal obstacles

                                  10   (factual, legal, or other) to reaching agreement, and the reason the parties' assessments of the

                                  11   settlement value of the case differ.

                                  12                  d.      A realistic settlement figure or terms (including any non-monetary terms)
Northern District of California
 United States District Court




                                  13   that, given all the circumstances, the party submitting the Confidential Letter would consider

                                  14   seriously.

                                  15                  e.      Where the party is insured or is a governmental entity, any foreseeable

                                  16   barriers to insurance coverage or approval of a proposed settlement, or special concerns that the

                                  17   insurer or governmental entity might want addressed.

                                  18                  f.      A brief discussion of any of the subjects identified in Section A of this

                                  19   Order that might be significant in the settlement dynamic.

                                  20   C.     Mandatory Personal Attendance.

                                  21          Lead trial counsel shall appear at the settlement conference with the parties and with the

                                  22   person(s) having full authority to make the final decision as to whether any settlement offer is

                                  23   made, accepted, or rejected (if full authority does not rest with the party). A person who needs to

                                  24   call another person not present before making, accepting, or rejecting any settlement offer does

                                  25   not have such full authority. If a party is a governmental entity, its governing body shall

                                  26   designate one of its members or a senior executive to appear at the settlement conference with

                                  27   authority to participate in the settlement conference and, if a tentative settlement agreement is

                                  28   reached, to recommend the agreement to the governmental entity for its approval. An insured
                                                                                          4
                                            Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 5 of 6




                                   1   party shall appear with a representative of the carrier with full authority to negotiate up to the

                                   2   limits of coverage.

                                   3          Personal attendance is mandatory and will rarely be excused by the court, and then only

                                   4   upon a written request that is timely under the circumstances and that demonstrates extraordinary

                                   5   hardship. Personal attendance may be excused only upon written authorization from the court. If

                                   6   the court permits attendance by telephone, the person who is excused from personally appearing

                                   7   must be available to participate by telephone throughout the entire conference.

                                   8   D.     Duration and Content of Settlement Conference.

                                   9          It is not unusual for settlement conferences to last three (3) or more hours. Parties and

                                  10   their representatives should be prepared to devote the entire day to the conference if necessary.

                                  11   Parties are encouraged to participate in the settlement conference and frankly discuss their case.

                                  12   Statements they make during the conference will not be admissible at trial in the event the case
Northern District of California
 United States District Court




                                  13   does not settle. The parties and their representatives should be prepared to discuss such issues as

                                  14   their settlement objectives; any impediments to settlement they perceive; whether they have

                                  15   enough information to discuss settlement and if not, what additional information is needed; and

                                  16   the possibility of a creative resolution of the dispute.

                                  17   E.     Continuances.

                                  18          Any request to continue the settlement conference shall state the reason therefor and be

                                  19   submitted in writing as soon as possible after consultation with the opposing party but well in

                                  20   advance of the scheduled conference date. The request must demonstrate a compelling reason

                                  21   for a continuance and shall state whether it is joined or opposed by the other party(ies).

                                  22   Submission of such request shall be filed with the court. Parties must appear on the calendared

                                  23   date unless the court issues an Order continuing the matter.

                                  24          If the date to which a continuance is sought would be past a deadline for holding the

                                  25   settlement conference that was set by the judge to whom the case is assigned for trial, the party

                                  26   seeking the continuance must secure permission from the trial judge to hold the settlement

                                  27   conference during the proposed new time frame before seeking the continuance from Judge

                                  28   Ryu. A writing evidencing the trial judge's extension of the deadline must accompany the party's
                                                                                           5
                                          Case 5:18-cv-04914-NC Document 192 Filed 09/18/19 Page 6 of 6




                                   1   request to Judge Ryu for the continuance.

                                   2          The parties shall immediately notify Judge Ryu's Courtroom Deputy, Ivy Garcia, at (510)

                                   3   637-3639, if this case settles prior to the date set for the settlement conference.

                                   4          Any failure to comply with the requirements of this Order may subject the parties and/or

                                   5   counsel to sanctions.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 18, 2019
                                                                                         ______________________________________
                                   9
                                                                                          DONNA M. RYU
                                  10                                                      United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
